Citation Nr: 1035563	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.  
This period of active duty included service in Vietnam from 
December 1967 to January 1969, during which he engaged the enemy 
in combat.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Veteran's appeal also initially included the issue of service 
connection for malaria.  That claim, however, was denied in a 
February 2008 Board decision and is not presently on appeal.  
Simultaneously, the issue of the Veteran's entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD, 
was remanded for further development.  Such development was to 
include:  (1) efforts to corroborate the Veteran's reported 
combat stressors through the Joint Services Records Research 
Center (JSRRC); (2) if efforts to corroborate the Veteran's 
combat stressors were successful, scheduling the Veteran for a VA 
examination to determine the nature and etiology of his claimed 
psychiatric disorder; and (3) readjudicating the Veteran's claim.  
The Board is satisfied that the action directed in its remand has 
been completed, and is now prepared to proceed with appellate 
consideration of the issue framed above.


FINDING OF FACT

The Veteran is not diagnosed with PTSD or any other acquired 
psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include PTSD, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In claims involving PTSD specifically, service connection 
generally requires medical evidence showing a diagnosis of PTSD; 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

For PTSD claims that specifically involve a reported stressor 
that is related to the veteran's fear of hostile military or 
terrorist activity, revisions to 38 C.F.R. § 3.304(f), effective 
July 13, 2010, have eliminated the requirement for corroborating 
the reported stressor event.  In such cases, the revised 
regulation requires that:  (1) a VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the reported stressor 
is adequate to support a diagnosis of PTSD; (2) the reported 
stressor is consistent with the places, types, and circumstances 
of the veteran's service; and (3) the veteran's symptoms are 
related to the reported stressor.  Relaxation of Evidentiary 
Standard for Establishing In-Service Stressors in Claims for 
Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) 
Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with 
author).  The Board notes that these revisions are not applicable 
to claims that arise out of in-service diagnoses of PTSD, or PTSD 
stressors experienced during combat, internment as a prisoner-of-
war, or as a result of a personal assault.  Whereas the Veteran's 
reported stressors were experienced during combat, these 
revisions are not applicable in this case.

In cases where the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war (POW), 
and the claimed stressor is related to combat or POW experiences 
(in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's service), 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b).  In such 
instances, the evidence must also show the other general elements 
required for service connection for PTSD (i.e., a diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and the reported combat stressor).
 
II.  Analysis

As expressed in his July 2005 claim and statement listing his 
combat history, the Veteran contends that he presently suffers 
from PTSD that was caused by extensive combat experience in 
Vietnam.  The Veteran's combat experiences are well-documented by 
his service personnel records and by unit records obtained by 
JSRRC.

Service treatment records from March 1969 reflect that the 
Veteran was treated for situational maladjustment reaction with 
slight elements of post combat stress syndrome.  At that time, 
the Veteran reported nervousness that caused him to be unable to 
perform his duties.  According to the Veteran, these symptoms 
were present since his return from Vietnam and did not exist 
before his exposure to combat.

Follow-up service treatment records from May 1969 reflect that 
the Veteran was reporting feelings of anger.  Although the 
Veteran was diagnosed again with post combat stress syndrome, the 
service physician concluded that it had resolved.  Indeed, an 
April 1970 separation examination report reflects that a clinical 
psychiatric examination was normal.  Similarly, the separation 
examination report does not reflect any psychiatric symptoms 
reported by the Veteran.

Private post-service treatment records from 1976 through 2001 do 
not indicate diagnosis or treatment of a psychiatric disorder, 
nor do they reflect any psychiatric symptoms or illnesses 
reported by the Veteran.

At a June 2010 VA psychiatric examination, the Veteran expressly 
denies receiving any prior psychiatric or substance abuse 
treatment.  He reports insomnia that was characterized by five to 
seven hours of sleep per night.  In interviewing the Veteran, the 
examiner notes that he is generally evasive regarding his combat 
experiences in Vietnam.  The Veteran denies, however, ever 
feeling scared, horrified, or intensely fearful as a result of 
his experiences.  He also denies experiencing intrusive thoughts 
or images, or that recollections of his experiences during 
service cause him any distress.  The Veteran also denies having 
clinically distressing nightmares or flashbacks.  Although the 
Veteran describes mild to moderate symptoms of social isolation 
that began in his 20's or 30's, he reports that he regularly 
socializes with friends.  He reports that he enjoys helping 
friends with odd jobs around the house and that he feels 
connected to them by serving them in this way.  The Veteran also 
describes his marriage as being on good terms.  Occupationally, 
he reports that he was self-employed as a carpenter for 
approximately 40 years before electing to retire in October of 
2009.  He denies ever experiencing difficulties on the job and 
stresses that he elected to retire.  The Veteran reports that his 
concentration is "not all that great," but denies any 
significant impairment due to his problems with concentration.  
He denies any difficulty with anger, except when drinking.  
According to the Veteran, he drinks a six pack of beer every day 
and he states that he drank six or seven beers the day before the 
examination.

A mental status examination reveals that the Veteran was 
suboptimally groomed and casually dressed.  He is oriented in all 
spheres.  Affect is flat and guarded with congruent mood.  Eye 
contact is sparse.  Speech rate, tone, and volume are within 
normal limits.  Although speech content is logical, goal-
directed, and free of overt delusions, the examiner specifically 
observes that the Veteran's responses are notably brief.  The 
Veteran denies suicidal or homicidal ideation and he is judged by 
the examiner to be of no danger to himself or others.  He denies 
any history of auditory, visual, tactile, or other 
hallucinations, as well as other symptoms of psychosis and/or 
mania.  Insight and judgment are fair.

Based upon the examination and review of the claims file, the 
examiner provides a multi-axis diagnosis that includes a 
diagnosis of alcohol abuse, but no psychiatric disorders.  
Regarding PTSD, the examiner determines that the Veteran does not 
currently meet the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  The examiner elaborates that 
under the DSM-IV, a diagnosis of PTSD specifically requires not 
only exposure to trauma, but also a reaction of extreme fear or 
horror in response to such trauma exposure, which the Veteran 
denies.  The examiner also observes that the Veteran denies 
lasting effects, including negative emotional distress, due to 
his combat experience.  In this regard, the examiner notes that 
the Veteran also denies significant symptoms of re-experiencing 
his trauma (such as nightmares or flashbacks) that cause him 
clinically significant levels of distress.  The examiner notes 
that the Veteran displays mild avoidance marked by difficulty 
remembering details of his combat experiences and mild anhedonia 
and social isolation.  Arousal difficulties are limited to sleep 
disturbance, which appear to cause the Veteran strain, but to 
which the Veteran states that he has adjusted.  

Although the examiner finds that the Veteran does not meet the 
DSM-IV criteria for PTSD and therefore does not provide such a 
diagnosis, she cautions that the Veteran's high rate of alcohol 
use impairs his ability to identify and relate underlying 
symptoms of psychiatric distress, which may or may not be 
evident.  The examiner concludes that as long as the Veteran's 
consumption of alcohol remains at its present level, she is 
unable to resolve the issue of whether the Veteran may have 
symptoms of underlying PTSD without resort to speculation.

The Board recognizes that an opinion that is relatively 
speculative in nature is generally due limited probative value.  
For example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the opinion of 
the examiner too speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could have 
been" is not probative).

In cases involving a VA examiner's opinion that an opinion cannot 
be rendered without resort to speculation, the United States 
Court of Appeals for Veterans Claims (Court) has observed that VA 
is not required to proceed through multiple iterations of 
repetitive medical examinations until it has obtained a 
conclusive opinion or formally declares that further examinations 
would be futile.  Jones v. Shinseki, 23 Vet. App. 382, 387 
(2010).  It must be clear, however, from some combination of the 
examiner's opinion and the Board's analysis of the record, that 
the examiner has not invoked the phrase "without resort to mere 
speculation" as a substitute for the full consideration of all 
pertinent and available medical facts.  Id.  The Court noted that 
such a standard requires the examiner's assessment be made after 
all due diligence has been exercised in seeking relevant medical 
information that may have bearing on the requested opinion.  Id. 
at 389.  Though a bald statement by the examiner that it would be 
speculative to render an opinion as to etiology or diagnosis is 
fraught with ambiguity, the Board may rely on an examiner's 
conclusion that an opinion would be speculative if such an 
opinion is supported by an explanation of the basis for such an 
opinion or is otherwise apparent in the Board's review of the 
evidence.  Id. at 390.  Further, VA must ensure that it must be 
clear, from either the examiner's statements or the Board 
decision, that the examiner has considered "all procurable and 
assembled data" by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  Id. (quoting Daves 
v. Nicholson, 21 Vet. App. 46 (2007)).  The examiner's use of the 
phrase "without resort to mere speculation" should reflect the 
limitations of knowledge in the medical community at large and 
not those of a particular examiner.  Id.  Finally, the examiner 
should clearly identify precisely which facts cannot be 
determined.  Id.

In the June 2010 VA examination report, the VA examiner expressly 
notes the relevant current psychiatric symptoms as reported by 
the Veteran.  The examiner also identified the specific DSM-IV 
criteria for PTSD and applied the subjective and objective 
findings from the examination to that criteria.  The Board also 
notes that these findings were also obtained from a review of the 
claims file, which contained the Veteran's complete service 
personnel and service treatment records and all known post-
service treatment records.  Moreover, the Veteran has denied 
receiving any psychiatric treatment.  Under the circumstances, 
the examiner's diagnosis, although speculative, is supported by a 
thorough discussion of the examiner's rationale that is itself 
based upon all pertinent and available medical facts.  In her 
report, the examiner specifically expresses that the veracity of 
the Veteran's reported symptoms during the VA examination is 
questionable due to the Veteran's heavy, and apparently habitual, 
use of alcohol.  She does not identify any additional tests or 
information that might further illuminate her analysis.  Since 
the Veteran expressly denies any prior psychiatric or substance 
abuse treatment, there is no additional evidence or information 
that has yet to be obtained that might further assist the 
examiner in her analysis.  The Board also points out that the 
examiner's opinion that the accuracy of the veteran's reported 
symptoms may be questionable is itself speculative.

Under the circumstances, the Board accepts the VA examiner's 
finding that the Veteran does not presently meet the DSM-IV 
criteria for PTSD and affords it full probative weight.  As noted 
previously, a multi-axis diagnosis provided by the examiner 
diagnoses alcohol abuse, but does not diagnose a psychiatric 
disorder.  These findings are not disputed by other evidence in 
the record.  In the absence of evidence showing a current 
diagnosis of PTSD, the preponderance of the evidence is against 
the Veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and this claim must be 
denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete a claim for an 
acquired psychiatric disorder, to include PTSD, in an August 2005 
notice letter that was issued before the RO's December 2005 
initial rating decision.  In a separate March 2006 letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
matter was not subsequently readjudicated by the RO.  
Nonetheless, any deficiencies of notice in accordance with 
Dingess/Hartman are not prejudicial in this case, as the 
Veteran's claim is being denied.  Id.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment record, service personnel 
records, and identified post-service private treatment records 
have been obtained.  As noted previously, the Veteran has not 
reported any post-service private or VA psychiatric or substance 
abuse treatment.  Additionally, he was afforded a VA examination 
in June 2010.  This examination was performed in conjunction with 
a review of the claims file by the examiner.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


